Citation Nr: 0320082	
Decision Date: 08/13/03    Archive Date: 08/25/03	

DOCKET NO.  02-05 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right wrist 
disability. 

4.  Entitlement to service connection for a left wrist 
disability. 

5.  Entitlement to service connection for a right ankle 
disability. 

6.  Entitlement to service connection for a left ankle 
disability. 

7.  Entitlement to service connection for a right shoulder 
disability. 

8.  Entitlement to service connection for a left shoulder 
disability. 

9.  Entitlement to service connection for sinusitis. 

10.  Entitlement to an increased (compensable) initial 
evaluation for eczema. 

11.  Entitlement to an increased (compensable) initial 
evaluation for cortical opacities of the right eye.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, the appeal is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure compliance with VA's obligations 
under the Veterans Claims Assistance Act 
of 2000 now codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002), as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all VA and non-VA health 
care providers who have treated him for 
any of the disabilities currently at 
issue on appeal since his active service.  
The RO should attempt to obtain copies of 
all pertinent records from health care 
providers identified by the veteran.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested right and left knee, right and 
left wrist, right and left ankle, and 
right and left shoulder disabilities.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to indicate if it 
is at least as likely as not that the 
veteran currently has right or left knee, 
right or left wrist, right or left ankle, 
or right or left shoulder disabilities.  
If any of these disabilities are 
currently found to be manifested, the 
examiner is requested to offer an opinion 
as to their etiology, including whether 
it is at least as likely as not that any 
currently manifested right or left knee, 
right or left wrist, right or left ankle, 
or right or left shoulder disabilities 
are related to the veteran's active 
service.  If any currently manifested 
right or left knee, right or left wrist, 
right or left ankle, or right or left 
shoulder disabilities cannot be medically 
linked or attributed to the veteran's 
military service on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.  

4.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the existence and etiology of 
any currently manifested sinusitis.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has sinusitis.  
If it is determined that the veteran has 
sinusitis, the examiner is requested to 
offer an opinion as to its etiology, 
including whether it is at least as 
likely as not that any currently 
manifested sinusitis is related to the 
veteran's active service.  If any 
currently manifested sinusitis cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

5.  The veteran should be afforded VA eye 
and dermatology examinations to determine 
the nature and extent of his 
service-connected right eye disability 
and eczema.  The claims folder must be 
made available to the examiners for 
review and the examination reports should 
reflect that such review was 
accomplished.  The respective examiners 
should identify all symptoms that are 
related to the veteran's 
service-connected right eye disability 
and eczema, and report these symptoms in 
detail.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran 
should be provided a supplemental 
statement of the case that includes the 
new rating criteria for skin effective 
August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The 
veteran should be afforded the 
appropriate period of time to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


